  Case 3:20-cv-08123-JJT Document 33 Filed 08/30/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ARIZONA
_________________________________
Brian Erskine,                    )
                                  )
                 Plaintiff;       )
v.                                )   Case No. CV-20-08123-PCT-JJT
                                  )
Forrest Fenn,                     )   RESPONSIVE MEMORANDUM
                                  )   TO MOTION TO STRIKE
                 Defendant.       )
_________________________________ )

            RESPONSIVE MEMORANDUM TO MOTION TO STRIKE

       My Response to Defendant’s (“Fenn”) Motion to Strike (D#32) is concise.

Previous filings and terms are incorporated by reference. I attach one (1) brief Exhibit,

showing — relevant to Arizona jurisdiction — Bell reporting to me by reply email on

December 30, 2018 that Fenn had replied to Solution delivery, as I affirmed and as Fenn

seemed to deny in Item 24 of a Supplemental Declaration (D#31) filed August 24, 2020.

       Plaintiff (“I”) Moved in the Alternative (D#29) seeking 28 U. S. C. § 1631 relief

by transfer to New Mexico to cure by general jurisdiction should the Court deny Arizona

jurisdiction. The jurisdiction claim has two (2) main roots in Fenn’s Arizona travel to

attend an Event as guest of honor to accept Bell’s True West Quest and publicity award.

Roots are gain of fame (Tony Interview, benchmarking, True West feature) and contract

performance or redemption (Bell Intermediation) Fenn linked to fame by preferential

response to Bell, sustaining Quest and publicity contact by ignoring and breaching to me.

With fame and performance the only relevant Quest goals, Arizona jurisdiction follows.


                                             1
    Case 3:20-cv-08123-JJT Document 33 Filed 08/30/20 Page 2 of 4




       Claims for 1631 relief and case precedent my late Motion cites are unchanged

from timely earlier filings. Plain language of both 1631 and my Motion show it to be

‘belt and suspenders.’ I Moved from respect for process. Redundant nominal conference

about my possibly unnecessary alternative Motion with no new content is pointless when

prior conference and filings show Fenn’s firm opposition (see Motion to Strike). I readily

agreed to defense time extension, have engaged conference consistently promptly, wrote

Chambers with openness, and showed good faith by this quick, weekend Response.

       Fenn’s repeated resort to idle technicalities — Moving to Strike a clearly ‘backup’

Motion in the Alternative on formalities,1 griping about LRCiv 15,2 complaining that I

complied with Rule 11, etc. — shows fear of merits, just as calculated false impressions

by Fenn’s litany of empty, semantically true statements fail defense. Fenn’s ‘problem’ is

Solution — contract performance by organized evidence tenaciously presented, as

‘the jig is up’ and I can’t be bullied, blocked, or dodged. Press statements and verbal

gyrations to pass off Wyoming Box custodian as ‘sudden Solver’ after June 4 Service so

as to sustain breach are palpably incredible as Exhibited press response shows. Had I not

Solved, Fenn would not have ‘Jerry Falwell Jr. reacted’ to Service of known, exposing

content by press release. Evidence and Fenn’s statements show willful breach.

1 Ironically, my Motion targeted to be Struck by technicality cites precedent that the 1631
relief it alternatively seeks resists negation by technicality.
2The District of Arizona has transparent process for amending LRCiv, suggesting LRCiv
15 would mention ‘supplemental pleadings’ if applicable — as does for example local
Rule 15 for the District of Oregon. Perusing another District’s rules to improve context
clarity about LRCiv shows my respect for the substance of rules, orders, and procedure.

                                             2
  Case 3:20-cv-08123-JJT Document 33 Filed 08/30/20 Page 3 of 4




       Looking ahead, I plan to seek testimony from and through Bell and from

New Mexico State Police Major José Aragón to whom I prioritized presenting Solution in

person on August 27, 2018 as indicated by photo Exhibit with the original Complaint.

Standing to sue derives from breach and I have Moved to Supplement attendant claims,

but had I not sued, police concerns, deaths, and rescues show the Quest foreseeably

would have killed Participants and risked first responders indefinitely. Fenn had to be

stopped, seemingly only by suit for credible Quest resolution by contract fulfillment.

                                    CONCLUSION

       As detailed both herein and in my Motion in the Alternative, the Motion to Strike

should be denied. Motions to Dismiss and Strike are desperation heaves, extreme

remedies to make my case and evidence go away. A technically driven Motion to Strike

(a) a good faith backup Motion (b) in the Alternative for (c) already substantially timely

claimed (d) statutory relief (e) by precedent resistant to technical negation, is a telling

overreaction five (5) times over. I seek justice, and resolution on the merits wherever.


Respectfully submitted this 30th day of August, 2020.




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com

                                               3
  Case 3:20-cv-08123-JJT Document 33 Filed 08/30/20 Page 4 of 4




                             CERTIFICATE OF SERVICE

I hereby certify that on August 30, 2020, I caused the foregoing to be electronically filed

with the Clerk using the CM/ECF system, which will serve notice of such filing to

counsel of record and the Court Monitor to their registered electronic mail addresses:



                                  James W. Armstrong
                                    Brian E. Ditsch
                                 SACKS TIERNEY, P. A.

                               Karl Sommer
                     SOMMER KARNES AND ASSOCIATES LLP
                               Pro Hac Vice

                                 Attorneys for Defendant




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com




                                             4
